NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANTONIO SERRANO-FLORES,                    No.    18-71586
AKA Juan Sanchez-Ruiz, AKA Jose
Serrano,                                        Agency No. A205-716-726

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Jose Antonio Serrano-Flores, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying voluntary

departure and dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his application for cancellation of removal and his motion to continue.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a continuance and review de novo questions of law. Ahmed

v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to review the agency’s discretionary denial of

cancellation of removal, where Serrano-Flores did not show a legal or

constitutional error. See Vilchez v. Holder, 682 F.3d 1195, 1198 (9th Cir. 2012);

8 U.S.C. § 1252(a)(2)(D). Because the discretionary determination is dispositive,

we do not address Serrano-Flores’s contentions regarding credibility and hardship.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the courts and the

agency are not required to make findings on issues the decision of which is

unnecessary to the results).

      The BIA did not err in reviewing the IJ’s voluntary departure decision de

novo. See 8 C.F.R. § 1003.1(d)(3)(ii). To the extent Serrano-Flores contends the

BIA engaged in impermissible factfinding, this is not supported.

      The agency did not abuse its discretion in denying Serrano-Flores’s motion

to continue, where he did not show eligibility for adjustment of status, had been in

removal proceedings and represented for almost two years, did not show why he

could not have timely submitted evidence of hardship, and was admonished about

the consequences of not meeting the document submission deadline. See Ahmed,


                                         2                                    18-71586
569 F.3d at 1012 (listing factors to consider when reviewing the agency’s denial of

a continuance). Serrano-Flores’s contention that the agency did not consider the

proper factors is not supported.

      Serrano-Flores’s contention that the IJ lacked jurisdiction over his

proceedings is foreclosed by Aguilar Fermin v. Barr, No. 18-70855, 2020 WL

2123371, at *2 (9th Cir. May 5, 2020) (notice to appear “need not contain time,

date, and place information to vest an immigration court with jurisdiction if such

information is provided before the hearing”).

      PETITON FOR REVIEW DISMISSED in part; DENIED in part.




                                         3                                   18-71586